IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ADAM C. COLEMAN,                         : No. 502 MAL 2016
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
OGDEN NEWSPAPERS, INC., (D/B/A           :
THE LOCK HAVEN EXPRESS); OGDEN           :
PUBLICATIONS OF PENNSYLVANIA,            :
INC.; ROBERT O. ROLLEY; AND JAMES        :
E. RUNKLE,                               :
                                         :
                  Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 10th day of January, 2017, the Petition for Allowance of Appeal

is DENIED.